***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        AMICA MUTUAL INSURANCE COMPANY
               v. MICHELLE LEVINE
                    (AC 40999)
                DiPentima, C. J., and Elgo and Sullivan, Js.

                                  Syllabus

The plaintiff insurance company sought a declaratory judgment to determine
   the rights of the parties related to a provision in an automobile insurance
   policy it had issued to the defendant, which required the defendant to
   undergo an independent medical examination at the plaintiff’s request.
   The plaintiff brought this action after the defendant refused to undergo
   an independent medical examination following an automobile crash in
   which she had been involved. The trial court granted the plaintiff’s
   motion for summary judgment and rendered judgment thereon, from
   which the defendant appealed to this court. She claimed, inter alia, that
   the trial court improperly concluded that the provision in the insurance
   policy that required her to undergo an independent medical examination
   was not void as against public policy, that the provision was reasonable
   and that her refusal to attend the examination was unreasonable. Held
   that the trial court properly granted the plaintiff’s motion for summary
   judgment and rendered judgment for the plaintiff; because the issues
   that were raised by the defendant were resolved properly in the trial
   court’s careful and thorough memorandum of decision, this court
   adopted the trial court’s well reasoned memorandum of decision as a
   statement of the facts and the applicable law on those issues.
          Argued May 16—officially released September 10, 2019

                            Procedural History

   Action for a declaratory judgment to determine the
rights of the parties under a provision in a certain insur-
ance policy issued by the plaintiff requiring the defen-
dant to undergo an independent medical examination,
and for other relief, brought to the Superior Court in
the judicial district of Hartford, where the court, Sha-
piro, J., granted the plaintiff’s motion for summary judg-
ment and rendered judgment thereon, from which the
defendant appealed to this court. Affirmed.
  Jennifer B. Levine, with whom was Harvey L.
Levine, for the appellant (defendant).
 Philip T. Newbury, Jr., with whom, on the brief, was
Ondi A. Smith, for the appellee (plaintiff).
                                   Opinion

   PER CURIAM. This declaratory judgment action
arises from an automobile crash that occurred in 2010
involving the defendant, Michelle Levine. The defendant
appeals from the trial court’s rendering of summary
judgment in favor of the plaintiff, the Amica Mutual
Insurance Company. On appeal, the defendant claims
that the trial court erred when it concluded that (1) the
provision in the plaintiff’s automobile insurance policy
requiring the defendant to undergo an independent
medical examination (IME) at the plaintiff’s request
was not void as against public policy, (2) the provision
requiring the defendant to undergo an IME was reason-
able and the defendant’s refusal to attend was unreason-
able, (3) the defendant had breached the policy’s
cooperation clause for failing to attend the IME because
that determination was predicated on an improper allo-
cation of the burden of proof, and (4) there was no
issue of material fact as to whether the plaintiff properly
had reserved its rights to bring the present action. We
disagree and, therefore, affirm the judgment of the
trial court.
  We have examined the record on appeal, including
the briefs and arguments of the parties, and conclude
that the judgment of the trial court should be affirmed.
The issues raised by the plaintiff were resolved properly
in a careful and thorough memorandum of decision
written by the trial court. Because the trial court’s mem-
orandum of decision fully addresses the arguments
raised in the present appeal,1 we adopt the trial court’s
well reasoned decision as a statement of the facts and
the applicable law on those issues. See Amica Mutual
Ins. Co. v. Levine, judicial district of Hartford, Docket
No. CV-XX-XXXXXXX-S (July 31, 2017) (reprinted at 192
Conn. App. 623,       A.3d     ). It would serve no useful
purpose for us to repeat those facts or the discussion
here. See, e.g., Tzovolos v. Wiseman, 300 Conn. 247,
253–54, 12 A.3d 563 (2011).
      The judgment is affirmed.
  1
    In addition to the claims she raised before the trial court in her opposition
to the plaintiff’s motion for summary judgment, the defendant, on appeal,
also argues that the trial court failed to consider as a necessary factor
whether the plaintiff acted with ‘‘reasonable diligence’’ in securing her coop-
eration when it determined that she breached her insurance policy’s coopera-
tion clause. We decline to address this claim, given that it was not properly
or distinctly raised in the defendant’s answer, special defenses or opposition
to the motion for summary judgment. See DiMiceli v. Cheshire, 162 Conn.
App. 216, 229–30, 131 A.3d 771 (2016) (‘‘Our appellate courts, as a general
practice, will not review claims made for the first time on appeal. We
repeatedly have held that [a] party cannot present a case to the trial court
on one theory and then seek appellate relief on a different one.’’ [Internal
quotation marks omitted.]). Moreover, to the extent that the claim was
raised for the first time in the defendant’s motion to reargue and reconsider,
for which the court wrote a supplemental memorandum of decision, the
defendant has not taken an appeal from that ruling. ‘‘[A]ppellate courts are
not required to review issues that have been improperly presented . . . .’’
(Internal quotation marks omitted.) In re Jorden R., 293 Conn. 539, 555
n.14, 979 A.2d 469 (2009).